Name: Council Regulation (EEC) No 1735/84 of 18 June 1984 opening, allocating and providing for the administration of a Community tariff quota of 38 000 head of heifers and cows, other than those intended for slaughter, of certain mountain breeds, falling within subheading ex 01.02 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/6 Official Journal of the European Communities 22. 6. 84 COUNCIL REGULATION (EEC) No 1735/84 of 18 June 1984 opening, allocating and providing for the administration of a Community tariff quota of 38 000 head of heifers and cows, other than those intended for slaughter, of certain mountain breeds, falling within subheading ex 01.02 A II of the Common Customs Tariff animals in question until the quota is exhausted ; whereas, having regard to the principles defined above, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas possibilities for the use of such mountain breeds are, however, limited by special factors, both geographical and zootechnical ; whereas the Benelux countries and Denmark do not have regions suitable for breeding this kind of cattle ; whereas, however, in view of such special factors, Community nature of the tariff quota in question should be preserved by making provision for require ­ ments which may arise in these Member States ; whereas, to this end, these Member States may proceed to draw adequate shares from the Community reserve which has been set up ; whereas, in order to reflect as closely as possible the actual trend of the market in question, the initial allocation must be made in proportion to the requirements of each of the Member States concerned, calculated in accordance with statis ­ tical data concerning imports from third countries during a representative reference period and with economic prospects for the quota period in question ; Whereas, since the animals in question belong to certain specific breeds which are not specified as such in the statistical nomenclatures of the Member States, no data on imports provided by the Member States could be considered to be sufficiently accurate and representative to be used as a basis for the allocation in question ; whereas the extent to which Community tariff quotas for those animals in the Community have been exhausted and the estimates made by certain Member States enable the requirements of each of them as regards imports from third countries for the quota period envisaged to be assessed as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the European Economic Community under ­ took, within the framework of GATT, to open an annual Community tariff quota of 20 000 head at a duty of 6 % for heifers and cows, other than those intended for slaughter, of certain mountain breeds, falling within subheading ex 01.02 A II of the Common Customs Tariff ; whereas eligibility for such quota is subject to conditions to be determined by the competent authorities of the Member State of destina ­ tion ; whereas, in an exchange of letters with Austria dated 21 July 1972, the Community has undertaken unilaterally to increase the size of the tariff quota from 20 000 to 30 000 head and to lower the quota duty from 6 to 4 % ; whereas, subsequently, this quota was increased unilaterally to 38 000 head ; whereas the abovementioned tariff quota for the period 1 July 1984 to 30 June 1985 should therefore be opened at a duty of 4 % in relation to a quantity of 38 000 head ; Whereas, under Articles 2 and 64 (2) (b) of the 1979 Act of Accession, Greece is obliged to apply the Regu ­ lations of the common agricultural policy from 1 January 1981 , and to apply in its enitrety from that date, the duty in the Common Customs Tariff to the animals in question ; whereas it is therefore necessary to meet import requirements from third countries which might arise in that Member State ; whereas within the framework of this tariff quota the duty to be applied by Greece is also 4 % ; Whereas it is in particular necessary to ensure equal and continuous access for all Community importers to the abovementioned quota, and the uninterrupted application of the quota duties, to all imports of the Germany Greece France Italy 20 000 head 2 000 head 1 800 head 1 4 000 head whereas in the absence of precise information, the needs of the Benelux countries, the United Kingdom and Ireland may be assessed at 100, 50 and 50 head respectively ; Whereas, in order to take into account the possible trend of imports of the aforementioned animals into the said Member States, the quota amount of 38 000 head should be divided into two parts, the first being allocated among certain Member States, the second (') OJ No C 82, 23 . 3 . 1984, p. 9. (2) Opinion delivered on 24 May 1984 (not yet published in the Official Journal). 22. 6 . 84 Official Journal of the European Communities No L 164/7 falling within subheading ex 01.02 A II of the Common Customs Tariff. 2 . For the purposes of this Regulation, the above ­ mentioned cows and heifers shall be considered not intended for slaughter if they are not slaughtered within four months following the date of their impor ­ tation. Derogations may, however, be granted in the event of an act of God duly attested by a local authority certifi ­ cate setting out the reasons for the slaughter. 3 . The said quota shall be administered in accordance with the following Articles. Article 2 Within the framework of the quota referred to in Article 1 ( 1 ), the Common Customs Tariff duty for the animals referred to in the said paragraph shall be suspended at 4 %. forming a reserve intended subsequently to cover the requirements of those Member States when their initial shares are exhausted and requirements which may arise within other Member States ; whereas, in order to ensure a certain degree of security for impor ­ ters in the aforementioned Member States, the first part of the Community quota should be determined at a level which, under the present circumstances, may be approximately 79 % of the quota amount ; Whereas, the initial shares of those Member States may be used up more or less rapidly ; whereas, in order to take this fact into account and avoid any break in continuity, it is important that that Member State having used up almost the whole of its initial share should draw an additional share from the reserve ; whereas this must be done by each of these Member States as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available until the end of the quota period ; whereas such method of adminis ­ tration calls for close cooperation between Member States and the Commission, which latter must, in particular, be able to observe the extent to which the quota amounts are used and inform Member States thereof ; Whereas if, at a specified date within the quota period, a considerable balance of the initial share of one or other of the Member States is left over, it is essential that that State should return a considerable part of such balance to the reserve in order that part of the Community tariff quota should not remain unused in one Member State while it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure con ­ cerning the administration of the shares allocated to that economic union may be carried out by any one of its members, Article 3 1 . A first part of 30 000 head shall be allocated among the Member States listed below. The shares shall apply from 1 July 1984 to 30 June 1985 subject to Article 7, and shall be as follows : Benelux Germany Greece France Ireland Italy United Kingdom 100 head 16 000 head 2 100 head 1 700 head 50 head 10 000 head 50 head 2. The second part of 8 000 head shall be held as a Community reserve. Article 4 If an importer notifies an imminent importation of the animals in question in Denmark and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the available balance of the reserve permits this . HAS ADOPTED THIS REGULATION : Article 1 Article 5 1 . If 90 % or more of the initial quota share of one of the Member States referred to in Article 3, or of that share less the amount returned to the reserve, where Article 7 has been applied, has been used up, that Member State shall immediately, by notifying the Commission, draw a second share in so far as the reserve permits, equal to 10 % of its initial share, rounded off upwards, if necessary, to the next unit. 1 . During the period 1 July 1984 to 30 June 1985, a Community tariff quota of 38 000 head shall be opened within the European Economic Community in respect of imports from third countries of cows and heifers, other than those intended for slaughter, of the following mountain breeds ; grey, brown, yellow and mottled Simmental breed and mottled Pinzgau breed, No L 164/8 22. 6. 84Official Journal of the European Communities with Articles 3, 4 and 5 and shall inform each of them of the extent to which the reserve has been exhausted as soon as it receives the notifications. The Commission shall , not later than 5 March 1985, notify Member States of the amount in the reserve after the return of shares pursuant to Article 7. The Commission shall ensure that any drawing which exhausts the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State making the last drawing. 2. If, after the initial share has been exhausted, 90 % or more of the second share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , imme ­ diately draw a third share equal to 5 % of its initial share, rounded off upwards, if necessary, to the next unit. 3 . If, after the second share has been exhausted, 90 % or more of the third share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share equal to the third. The same method shall be applied until the reserve is exhausted. 4. By way of derogation from paragraphs 1 , 2 and 3 , each of these Member States may draw shares lower than those fixed in these paragraphs if there are reasons to consider that such shares might not be exhausted. They shall inform the Commission of the grounds which led them to apply this paragraph . Article 9 Member States shall take all measures necessary to ensure that when additional shares are drawn pursuant to Article 4 or 5 it is possible for imports to be counted without interruption against their accumu ­ lated shares of the Community quota. Article 6 The additional shares drawn in pursuance of Article 5 shall apply until 30 June 1985. Article 10 1 . Member States shall take all measures necessary to ensure that access to the tariff quota in question is restricted to cattle as specified in Article 1 ( 1 ) and (2). 2. They shall ensure free access to the shares allo ­ cated to them for importers. 3 . The extent to which the shares of the Member States have been used up shall be recorded on the basis of imports submitted for customs clearance under cover of declarations that they have been made available for free circulation . 4. Where import documents are used for the administration of the quota, they shall be sent to the issuing body as soon as possible and at all events on their expiry. Article 11 On request by the Commission, Member States shall inform it of imports actually charged against their shares. Article 7 Member States shall return to the reserve, not later than 1 March 1985, the unused portion of their initial share in excess, on 15 February 1985, of 5 % of the initial amount. They may return a larger quantity if there are reasons to consider that such quantity may not be used. However, amounts for which import certificates have been issued but not used shall not be returned to the reserve. The Member States shall, not later than 1 March 1985, notify the Commission of the total imports of the animals in question effected, up to 15 February 1985 inclusive, and charged against the tariff quota, the amounts referred to in the second subparagraph and, where appropriate the proportion of their initial share that they return to the reserve . Article 12 Member States and the Commission shall cooperate closely to ensure that the provisions of this Regulation are observed. Article 8 The Commission shall keep accounts of the amounts of the shares opened by Member States in accordance Article 13 This Regulation shall enter into force on 1 July 1984. 22. 6. 84 Official Journal of the European Communities No L 164/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1984. For the Council The President M. ROCARD